IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 25, 2008
                                     No. 07-50550
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




BARBARA ROBINSON,

                                                  Plaintiff-Appellant,
v.

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 1:06-CV-257


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       Barbara Robinson sued under § 205(g) of the Social Security Act to chal-
lenge a decision of the Commissioner of Social Security to deny her disability in-
surance benefits (“DIB”) and supplemental security income (“SSI”). Because the
Commissioner’s determination is based on substantial evidence and applies the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50550

proper legal standards, we affirm.
      Robinson filed her application for DIB and SSI benefits claiming disability
since June 1, 2003, on account of diabetes, hypertension, vision problems, and
back pain. The application was denied initially and on reconsideration. She re-
quested a hearing before an administrative law judge (“ALJ”), who heard testi-
mony from Robinson and two expert witnesses. The ALJ decided that Robinson
was not “disabled” within the meaning of the Social Security Act and was not en-
titled to benefits. The Appeals Council denied Robinson’s request for review.
Adopting the magistrate judge’s report and recommendation, the district court
affirmed the Commissioner’s decision.
      Our review of a denial of disability benefits is limited. “The Commission-
er’s decision is granted great deference,” and we will not disturb his finding un-
less it is unsupported by “substantial evidence” or is based on an error of law.
Leggett v. Chater, 67 F.3d 558, 565-66 (5th Cir. 1995). After reviewing the rec-
ord, we agree with the reasoning of the district court and the magistrate judge.
      Robinson argues that the ALJ disregarded evidence of her mental impair-
ment, particularly of her low IQ scores. The ALJ’s opinion explicitly discusses
Robinson’s test scores and the results of a psychological evaluation performed
by Dr. Wong, but the ALJ deemed the test scores to be lower than Robinson’s ac-
tual functioning level and deemed Wong’s findings to be unreliable. The ALJ
made that determination based on the opinion of Dr. Felkins, a qualified medical
expert who testified at the hearing. Felkins, whom the ALJ characterized as
“credible and compelling,” stated that the IQ scores and Wong’s assessment in-
validly overstated Robinson’s mental impairment and were not supported by evi-
dence in the record. We agree with the district court and the magistrate judge
that the ALJ properly considered Robinson’s mental impairment and based his
findings on substantial evidence.
      Robinson contends the ALJ failed to give proper weight to some of the


                                        2
                                         No. 07-50550

opinions of Robinson’s treating and examining doctors, Wong and Dr. Haji. Al-
though the opinion “of a treating physician who is familiar with the claimant’s
injuries, treatments, and responses should be accorded considerable weight,”1
the treating physician’s opinion “may be assigned little or no weight when . . .
the treating physician’s evidence is conclusory, is unsupported by medically ac-
ceptable clinical, laboratory, or diagnostic techniques, or is otherwise unsupport-
ed by the evidence.”2 We agree with the district court and the magistrate judge
that the ALJ properly considered the opinions of Wong and Haji. Wong per-
formed a one-time consultative examination of Robinson and therefore is not due
special deference as a treating physician. Although Haji was a treating physi-
cian, and the ALJ rejected some of his opinions, the ALJ relied on opinions of
other examining physicians and medical experts in doing so.3
       Robinson also avers that substantial evidence does not support the ALJ’s
finding that Robinson had the residual functional capacity to perform a limited
range of light work, including jobs as office helper, information clerk, and usher.
The ALJ considered all the evidence and testimony and determined the impair-
ments he found to be credible. The ALJ then posed a hypothetical to a vocation-
al expert, setting forth those impairments.4 The vocational expert testified that


       1
           Scott v. Heckler, 770 F.2d 482, 485 (5th Cir. 1985).
       2
           Newton v. Apfel, 209 F.3d 448, 456 (5th Cir. 2000).
       3
         Although the ALJ did not perform a detailed analysis based on 20 C.F.R. § 404.-
1527(d), he does not have to do so where there is “reliable medical evidence from a treating or
examining physician controverting the claimant’s treating specialist.” Newton, 209 F.3d at 453
(emphasis added). In rejecting some of Haji’s opinions, the ALJ relied on the opinions of two
examining doctors, Wong and Dr. Gupta, in addition to relying on the medical expert, Felkins.
Moreover, although the ALJ did not seek clarification from a treating physician when he re-
jected some of Haji’s opinions, the ALJ is not required to do so unless the evidence in the record
is inadequate or insufficient to reach a conclusion about the applicant’s disability. See 20
C.F.R. §§ 404.1527(c)(3), 404.1512(e). That is not the case here.
       4
         See Carey v. Apfel, 230 F.3d 131, 145-46 (5th Cir. 2000) (holding that vocational expert
testimony in response to a hypothetical can constitute substantial evidence of residual func-
tional capacity).
                                                3
                                       No. 07-50550

Robinson was capable of performing jobs as office helper, information clerk, and
usher, which exist in significant numbers in the national economy. Although
Robinson disagrees with the ALJ’s assessment of her impairments and her abili-
ty to perform the jobs suggested by the vocational expert, we cannot “reweigh the
evidence in the record.” Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999). We
agree with the district court and the magistrate judge that the ALJ’s findings
are based on substantial evidence.
       Robinson claims the ALJ failed properly to assess her credibility.5 The
ALJ determined that she was not credible in reporting her symptoms and that
her claims were not supported by medical evidence. Robinson argues that the
ALJ failed to conform to the requirements of 20 C.F.R. § 404.1529 by neglecting
to address the location, duration, frequency, and intensity of her self-reported
symptoms. That was not necessary, however, because the medical evidence did
not confirm that Robinson had a medically determinable impairment.6 The
ALJ’s assessment of Robinson’s credibility is based on substantial evidence.
       AFFIRMED.




       5
         The Commissioner asserts that this argument was raised for the first time on appeal
and is therefore waived. This appears not to be the case; it is raised on pages 9-10 of Robin-
son’s brief in the district court.
       6
        See 20 C.F.R. § 404.1529(c)(1) (“When the medical signs or laboratory findings show
that you have a medically determinable impairment(s) that could reasonably be expected to
produce your symptoms, such as pain, we must then evaluate the intensity and persistence of
your symptoms so that we can determine how your symptoms limit your capacity for work.”).
                                              4